Citation Nr: 9903677	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a fracture of the mandible.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the zygomatic arch.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of an increased rating for the residuals of a 
zygomatic fracture will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for residuals of a fracture of the 
mandible is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a fracture of the mandible is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and 
there is no duty on the VA to assist him in the development 
of his claim because such additional development would be 
futile.  Id.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is seeking service connection for the residuals 
of a fracture of his mandible.  Review of the service medical 
records shows that he was treated in an emergency room in 
June 1962, after he had been struck in the left cheek by an 
unknown person.  X-ray studies showed a depressed, apparently 
comminuted, fracture of the mid-portion of the left zygomatic 
arch.  The lateral wall of the maxillary antrum, the proximal 
portion of the zygomatic arch, and the distal portion of the 
zygomatic arch appeared to be uninvolved.  Views of the left 
mandible showed the zygomatic arch fracture, but no fracture 
of the mandible was noted.  No abnormality of the veteran's 
jaw was noted on examination for separation from service.  

The veteran's representative has pointed out that no missing 
teeth were noted on the veteran's examination for entry upon 
active duty in September 1961.  While this may be true, it is 
noted that the presumption of soundness is not applicable to 
noncompensable dental disabilities such as missing teeth.  
38 C.F.R. §§ 3.381(d), 4.150.  Moreover, review of the 
veteran's service dental records shows that he was given a 
dental examination one week after his entry into service.  
This showed teeth numbered 1, 2, 3, 4, 13, 14, 15, 16, 18, 
19, 29, 30, 31, and 32 to be missing.  Dental caries were 
noted in teeth numbered 8, 9, 17, 20, 21, and 28.  Service 
dental records show that the veteran was given crowns on 
teeth numbered 8 and 9 and that partial maxillary and 
mandible dentures were fitted, in addition to routine dental 
treatment afforded for carious teeth and prophylactic 
treatment.  There is no indication in the service dental 
records that the veteran sustained a fractured mandible.  

A dental examination was conducted by VA in June 1996.  At 
that time, the veteran reported having sustained an injury of 
the right side of his face during service.  He stated that he 
had difficulty opening and closing his mouth and that he was 
very sore for a couple of weeks.  He reported that the blow 
had not been a problem since it healed shortly after the 
incident, but that he now had a "tilted occlusion" with 
minimal space in the right side of his posterior cavity, 
which had apparently been a problem during the fabrication of 
dentures.  He reported that no teeth were lost as a result of 
the injury.  Clinical findings included a 56 millimeter 
opening of the mouth between the incisal edges and the 
anterior teeth, without limitation of motion of the jaw; 
malocclusion and malfunction, with moderate masticatory 
impairment due to loss of posterior teeth numbered 1, 2, 3, 
4, 13, 14, 15, 16, 18, 19, 29, 30, 31, and 32; nearly normal 
occlusion of the anterior teeth; and loss of bone and soft 
tissue due to moderate resorption of the alveolar bone in the 
edentulous area, with contact of the right posterior 
tuberosity with the right retromolar pad.  

X-ray studies showed no indication of dental trauma from a 
fracture of the mandible.  The diagnoses included acquired 
absence of teeth noted above; accretions on the teeth in the 
form of deposits of stain and calculus; dental caries, 
restored with metallic and composite restorations; endodontic 
therapy to tooth number 8; gingivitis; periapical lesion 
associated with tooth number 28; periodontitis to teeth 
numbered 7 and 8; masticatory impairment due to missing 
posterior teeth and heavily worn teeth numbered 23 through 
27; abnormal relationship of right maxillary tuberosity to 
the right retromolar pad with tissue contact occurring during 
occlusion of teeth.  

The veteran claims to have dental residuals as a result of a 
mandibular fracture during service.  The record does not show 
that he had such a fracture or that his current dental 
disabilities are due to service.  Rather, the record shows a 
fracture of the zygomatic arch, for which service connection 
has been established, and masticatory impairment as a result 
of teeth that were missing at the time the veteran entered 
active duty.  It must be emphasized that to be deemed well 
grounded, a claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in the present case, a condition is not shown in 
service or for many years later, competent medical evidence 
is required to link the current condition with remote events 
of service; otherwise, the service connection claim is not 
well grounded.  Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Such evidence has 
not been submitted in this case.  Therefore, the claim is 
denied.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. 

App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for the residuals of a 
fracture of the mandible is denied as not well grounded.  


REMAND

The veteran has been granted service connected for the 
residuals of a fracture of the left zygomatic arch.  His 
accredited representative has pointed out that he was 
afforded only a dental examination in connection with his 
claim.  It is asserted that a medical examination is needed 
to fully ascertain the residual disability resulting from the 
fracture.  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of a fracture of the zygomatic 
arch, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist for the purpose of determining 
the nature and severity of his service-
connected residuals of a fracture of the 
left zygomatic arch.  All indicated 
studies, including X-ray studies, should 
be performed.  The claims file should be 
made available for review.  The 
specialist should provide complete 
rationale for all conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

